DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 10/25/2019. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 and 1/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record including that which is listed on the attached PTO-892 fails to disclose or render obvious in particular a combined aircraft navigation and anti-collision light, comprising: a first optical system configured for shaping a navigation light output from light emitted by at least one navigation light source and is configured for directing stray light from the at least one navigation light source to a navigation light sensor; a second optical system, associated with at least one anti-collision light source and configured for shaping an anti-collision light output from light emitted by the at least one anti-collision light source; a lens cover, arranged over the at least one navigation light source, the first optical system, the at least one anti-collision light source, and the second optical system for passing the navigation light output and the anti-collision light output therethrough, wherein the navigation light sensor is arranged with respect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896